Citation Nr: 1122538	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  07-01 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel




INTRODUCTION

The Veteran served on active duty from November 1966 to November 1970.  The appellant seeks surviving spouse benefits.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2005 rating decision of a Department of Veteran's Affairs (VA) Regional Office (RO) that denied service connection for the cause of the Veteran's death.  The Board remanded this claim for additional development in August 2009.  


FINDINGS OF FACT

1.  Many years after service, the Veteran developed metastatic transitional cell carcinoma of the kidney from which he died in March 2005.  This condition was not caused by any incident of service, including exposure to herbicide agents, and was not manifested to a compensable degree within one year following his separation from service.

2.  At the time of the Veteran's death, service connection was not established for any disability.

3.  The evidence does not establish that a service-connected disability caused or contributed materially or substantially to the Veteran's death, or that the cause of death is otherwise related to service.






CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for the Cause of the Veteran's Death

Service connection for the cause of a Veteran's death may be granted if a disability incurred in or aggravated by service was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2010).  For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b) (2010).  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2010).

Within this framework, the Board must consider the laws that otherwise govern the issue.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  A current disability must be related to service or to an incident of service origin.  A Veteran seeking disability benefits must establish the existence of a disability and a connection between the Veteran's service and the disability.  Boyer v. West, 210 F.3d 1322 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for certain chronic diseases, such as tumors, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Additionally, a Veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents.  In the case of such a Veteran, service connection for certain disorders will be rebuttably presumed if they are manifest to a compensable degree at any time after service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).  This presumption of service connection may be rebutted by affirmative evidence to the contrary. 38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d) (2010).  In this case, the Veteran's period of active service from November 1966 to November 1970 included service in Vietnam, and thus he is afforded the presumption of exposure to herbicide agents during service.  See 38 C.F.R. § 3.307(a)(6)(iii) (2010).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010).

The Veteran died in March 2005.  A March 2005 death certificate listed his cause of death as cardiorespiratory arrest due to liver failure due to metastatic transitional cell carcinoma of the kidney.  

The appellant contends that the Veteran's renal carcinoma was related to his exposure to Agent Orange during active service.  She further alleges that the Veteran had lung carcinoma that was related to his exposure to herbicides and which also contributed to his death.  The Veteran was not service-connected for any disabilities prior to his death.  

Service treatment records are negative for any complaints or treatment for any liver disability, renal disorder, or lung disability.  On separation examination in September 1970, the Veteran made no complaints about his liver, kidneys, or lungs.  He was also not found to have any abnormalities of the liver, kidneys, or lungs.  

Post-service private medical records dated from August 2004 to February 2005 show that prior to his death, the Veteran received intermittent treatment, including chemotherapy, for transitional cell carcinoma of the kidney with metastasis to the lungs and liver.  An August 2004 x-ray of the chest revealed metastatic disease to the lung, and an August 2004 CT scan revealed metastatic disease to the liver.  The Veteran underwent a right nephrectomy in September 2004.    

A July 2005 letter from the Veteran's private physician indicated that the Veteran had kidney carcinoma and later developed multiple lesions in the lungs consistent with lung carcinoma.  The physician stated that kidney carcinoma and lung carcinoma contributed to the death of the Veteran.  No rationale was provided for this opinion.  

On VA examination in December 2009, a VA examiner thoroughly reviewed the Veteran's claims file.  The examiner provided a diagnosis of transitional cell carcinoma of the right kidney with metastatic disease to the liver and right lung and stated that this led to the Veteran's death.  He opined that the Veteran's kidney carcinoma and lung carcinoma were both less likely as not etiologically related to or aggravated by the herbicide agents that the Veteran was exposed to while he was stationed in Vietnam.  The examiner found that based on all available documentation, the Veteran's death was certified as being caused by metastatic transitional cell carcinoma of the right kidney.  He explained that although the Veteran participated in missions that presumably exposed him to Agent Orange in service, an association between Agent Orange exposure and development of transitional cell carcinoma of the kidney had not been established to date.  Furthermore, the examiner received clarification from the private hospital where the Veteran had received chemotherapy prior to his death that the Veteran's lung carcinoma had been considered to be metastatic from his right kidney and was not the primary cancer.  He noted that presumptive service connection for malignancies due to herbicide exposure was reportedly confined to consideration of primary sites of cancer.  The examiner stated that there was a lack of documented correlation between any putative specific environmental exposure and development of primary kidney carcinoma or primary lung carcinoma.  He concluded that absent further information, the Veteran's lung carcinoma was therefore considered to be secondary to his kidney carcinoma.  

Regarding the appellant's contention that the Veteran's kidney cancer was related to his Agent Orange exposure, the Board notes that kidney cancer is not a disability associated with exposure to herbicides.  Therefore, the Board finds that service connection for metastatic transitional cell carcinoma of the right kidney due to a presumption of being related to exposure to herbicides is not warranted.  38 C.F.R. § 3.309(e).   

Notwithstanding the fact that kidney cancer is not subject to presumptive service connection on the basis of herbicide exposure, the appellant could still establish service connection for the Veteran for this condition with competent evidence that it was incurred in service, was present during other presumptive periods, or by submitting medical or scientific evidence that it was in fact due to herbicide exposure during service.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

The Board finds that the December 2009 VA medical opinion finding that the Veteran's kidney cancer was not related to or aggravated by exposure to herbicide agents during service is probative and persuasive based on the examiner's thorough and detailed review of the Veteran's file and the adequate rationale provided for the opinion.  In addition, there are no contrary competent medical opinions of record.  

With respect to the appellant's contention that the Veteran's lung cancer was related to his Agent Orange exposure, the Board notes that respiratory cancer, including lung cancer, is a disability associated with exposure to herbicides.  However, the Board points out that the United States Court of Appeals for Veterans Claims has held that a cancer metastasizing from another primary site does not warrant invoking the presumption of service connection due to Agent Orange exposure.  See Darby v. Brown, 10 Vet. App. 243 (1997).  Moreover, presumptive service connection due to Agent Orange exposure has been made expressly subject to the provisions of 38 U.S.C.A. § 1113.  See 38 U.S.C.A. § 1116(a)(1). 

Section 1113(a) provides that the presumption contained in section 1116 is not applicable where there is evidence to establish that a disease that is a recognized cause of a disease within the purview of section 1116 has been suffered between the date of separation from service and the onset of any such disease.  In a precedent opinion interpreting the effect of section 1113 on claims for presumptive service connection on an Agent Orange basis, VA's General Counsel  held that presumptive service connection may not be established under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a) for a cancer listed in 38 C.F.R. § 3.309(e) as being associated with herbicide exposure if the cancer developed as the result of metastasis of a cancer that is not associated with herbicide exposure.  VAOPGCPREC 18-97, 62 Fed. Reg. 37954 (1997).  Precedent opinions of the General Counsel are binding on the Board.  See 38 U.S.C.A. § 7104(c).  

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).   

The Board is inclined to place less probative value on the July 2005 medical opinion from the private physician than on the December 2009 VA opinion.  While the physician found that the Veteran's lung cancer contributed to his death, the physician in no way related the Veteran's lung carcinoma to his active service.  Additionally, insofar as the opinion purports to establish the lung cancer as a primary cause of the Veteran's death, or, as the appellant suggests, as directly related to the Veteran's presumed in-service exposure to Agent Orange, the Board finds that this statement is not supported by adequate rationale, as there is no explanation as to why the Veteran's lung carcinoma was considered to be a primary cause of his death.  The medical evidence of record overwhelmingly indicates that the lung carcinoma was metastatic, rather than primary in nature.  If the examiner does not provide a rationale for the opinion, this weighs against the probative value of the opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  The Board is not bound to accept medical opinions that are unsupported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).  

The Board assigns greater weight to the December 2009 VA examination finding that the Veteran's lung carcinoma had been considered to be metastatic from his right kidney instead of being the primary cancer.  In placing greater weight on the December 2009 opinion, the Board notes that the examiner provided a thorough rationale for the opinion.  In forming the opinion, the December 2009 examiner obtained a clarification from the hospital that treated the Veteran prior to his death.  Based on this clarification and the objective medical evidence, the examiner found that the Veteran's lung carcinoma had been secondary to his kidney cancer and therefore was not a primary cancer that had caused his death.  Among the factors for assessing the probative value of a medical opinion is the thoroughness and detail of the physician's opinion.  Prejean v. West, 13 Vet. App. 444 (2000).  The Board accordingly finds the December 2009 VA medical opinion to be the most probative and persuasive as to whether the Veteran's lung carcinoma contributed to his death because the examiner at the December 2009 VA examination based his opinion on an adequate rationale and thorough review of the record.  

As discussed above, the renal carcinoma is not recognized as a presumptive condition, and the medical evidence of record establishes that the renal carcinoma metastasized to the lungs.  Thus, the Veteran's metastatic lung carcinoma does not warrant invoking the presumption of service connection due to Agent Orange exposure.  

Notwithstanding the fact that the Veteran's lung cancer is not subject to presumptive service connection on the basis of herbicide exposure because it had metastasized from another primary cancer site, the appellant could still establish service connection for the Veteran for this condition with competent evidence that it was incurred in service, was present during other presumptive periods, or by submitting medical or scientific evidence that it was in fact due to herbicide exposure during service.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 


The Board finds that the December 2009 VA medical opinion finding that the Veteran's lung cancer was not related to or aggravated by exposure to herbicide agents during service is probative and persuasive based on the examiner's thorough and detailed review of the Veteran's file and the adequate rationale provided for the opinion.  In addition, there are no contrary competent medical opinions of record.  

Regarding the Veteran's liver cancer, this disability is not associated with exposure to herbicides, and there is no objective evidence that this disability is due to the Veteran's period of active service.  Indeed, the evidence shows that the Veteran's liver cancer had also metastasized from his primary cancer site of the kidney.  

The evidence of record indicates that although the Veteran's metastatic transitional cell carcinoma of the kidney metastasized to his lungs and liver, the kidney cancer itself was the primary site of cancer and thus the primary cause of the Veteran's death.  There is no competent evidence or record relating the Veteran's cause of death to any herbicide exposure.  

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, the Board finds the evidence of record weighs against a finding of a direct medical nexus between military service and the cause of the Veteran's death.  Thus, service connection for the cause of the Veteran's death is not warranted.  In addition, kidney cancer was not diagnosed within one year of separation and is not a disease associated with exposure to herbicide agents, so presumptive service connection for the cause of the Veteran's death is not warranted.   

The Board has also considered the assertions of the appellant that the Veteran's death was related to his active service.  The appellant, however, as a layperson, is not competent to give a medical opinion on diagnosis or etiology of a disorder.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997) (layperson generally not capable of opining on matters requiring medical knowledge).  The Board acknowledges that a claimant is competent to give evidence about what he or she experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Therefore, the appellant can testify to that which she is competent to observe, such as pain in the Veteran's lower right quadrant, but she is not competent to provide a medical diagnosis for any renal carcinoma or to relate any renal carcinoma medically to the Veteran's service.

In sum, the evidence shows that the Veteran developed metastatic transitional cell carcinoma of the kidney, which led to his death, many years after service.  That fatal condition was not service-connected, and the competent medical evidence of record is against a finding that the Veteran's kidney carcinoma was caused by any incident of service, including exposure to herbicides.  The weight of the evidence shows that no disability incurred in or aggravated by service either caused or contributed to the Veteran's death.  As a preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2010).  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide."  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Specific to claims for Dependency and Indemnity Compensation (DIC) benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

Here, the RO sent correspondence in May 2005 and September 2009; a rating decision in June 2005; and a statement of the case in November 2006.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  While the May 2005 and September 2009 letters did not provide adequate notice pursuant to Hupp, with respect to a list of the conditions for which the Veteran was service-connected at his death and an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, the evidence of record reflects that the Veteran was not service-connected for any disability at the time of his death.  Therefore, the absence of such notifications by letter is not prejudicial in this case. 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the January 2011 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained a medical examination in relation to this claim.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.



ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


